3 N.Y.3d 732 (2004)
LEONID LEVIT, Appellant,
v.
ALLSTATE INSURANCE COMPANY et al., Respondents. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Submitted August 30, 2004.
Decided October 21, 2004.
Motion, insofar as it seeks leave to appeal as against the Sweetbaum defendants, dismissed upon the ground that as to those parties, the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.
Judge ROSENBLATT taking no part.